Exhibit 10.2
EXECUTION COPY
July 5, 2011
Aaron’s, Inc.
1100 Aaron Building
309 East Paces Ferry Road, NE
Atlanta, GA 30305-2377
Attn: Gilbert L. Danielson
Aaron Investment Company
Two Greenville Crossing
4005 Kennett Pike, Suite 220
Greenville, Delaware 19807
Attn: Marianne Stearns and Linda Jones
Ladies and Gentlemen:
We refer to that certain Note Purchase Agreement, dated as of July 27, 2005, as
amended by that certain First Amendment to Note Purchase Agreement, dated as of
November 4, 2008, and that certain letter amendment, dated as of April 19, 2011
(as in effect immediately prior to the date hereof, the “Existing Note Purchase
Agreement”), among Aaron’s, Inc. (f/k/a Aaron Rents, Inc.), a Georgia
corporation (the “Company”), Aaron Investment Company, a Delaware corporation
(together with the Company, each an “Obligor”, and collectively, the
“Obligors”), and the holders of Notes from time to time parties thereto
(collectively, the “Noteholders”). Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Existing
Note Purchase Agreement, as amended hereby (as so amended, the “Note Purchase
Agreement”).
As you have requested, the Noteholders party hereto hereby agree to amend the
Existing Note Purchase Agreement as follows:
1. Deleting “$100,000,000” from the end of clause (l) of paragraph 6E and
inserting “$150,000,000” in lieu thereof, and (ii) deleting the text in clause
(f) of paragraph 6F and inserting “[Intentionally Omitted]” in lieu thereof.
2. Amending clause (i) of paragraph 6J by inserting “, the 2011 Note Purchase
Agreement” immediately after “the RBC Agreement”.
3. Amending paragraph 10B to amend and restate the definition of “SunTrust Loan
Facility Agreement” in its entirety to read as follows:
“SunTrust Loan Facility Agreement” means that certain Second Amended and
Restated Loan Facility Agreement and Guaranty, dated as of June 18, 2010, by and
among the Company, SunTrust and the financial institutions party thereto, as
amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time.

 

 



--------------------------------------------------------------------------------



 



4. Amending paragraph 10B to add the following definitions in their proper
alphabetical order:
“2011 Note Purchase Agreement” shall mean that certain Note Purchase Agreement,
dated as of July 5, 2011, by and among the Obligors and each holder of 2011
Notes.
“2011 Notes” shall mean those certain 3.75% Senior Notes due April 27, 2018,
issued pursuant to the 2011 Note Purchase Agreement.
To induce the Noteholders to execute and deliver this letter agreement (this
“Amendment”), by signing below, each Obligor consents to the terms of this
Amendment and represents and warrants that no Default or Event of Default has
occurred and is continuing and the representations and warranties of the
Obligors set forth in the Note Purchase Agreement and all other instruments,
agreements, documents and writings executed in connection with the foregoing
(collectively, the “Transaction Documents”) are true and correct in all material
respects except to the extent such representations and warranties relate solely
to an earlier date.
The amendments set forth above are limited solely to the specific amendments
listed above and shall not be deemed to be amendments or waivers of any other
provision of the Note Purchase Agreement or other Transaction Documents. As
modified by this Amendment, the Note Purchase Agreement shall remain in full
force and effect and constitute the legal, valid, binding and enforceable
obligations of the Obligors. This Amendment shall be governed by, and construed
in accordance with, the internal laws (and not the laws of conflicts) of the
State of New York and all applicable laws of the United States of America. The
Obligors agree to pay on demand all costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the Noteholders
in connection with this Amendment and the transactions contemplated hereby. This
Amendment constitutes the entire understanding of the parties hereto and
supersedes any other prior or contemporaneous negotiations or agreements with
respect to the subject matter hereof. This Amendment may be executed in any
number of separate counterparts, each of which shall, collectively and
separately, constitute one agreement.

 

2



--------------------------------------------------------------------------------



 



Please countersign below to evidence your acknowledgment and agreement to the
terms of this Amendment.

            Very truly yours,

GIBRALTAR LIFE INSURANCE CO., LTD.       By:   Prudential Investment Management
        (Japan), Inc., as Investment Manager      By:   Prudential Investment
Management, Inc.,         as Sub-Advisor            By:   /s/ Jay S. White      
  Name:   Jay S. White        Title:   Senior Vice President        ZURICH
AMERICAN INSURANCE COMPANY       By:   Prudential Private Placement Investors,  
      L.P., as Investment Advisor      By:   Prudential Private Placement
Investors,         Inc., as General Partner              By:   /s/ Jay S. White
        Name:   Jay S. White        Title:   Senior Vice President        PRUCO
LIFE INSURANCE COMPANY
      By:   /s/ Jay S. White         Name:   Jay S. White        Title:  
Assistant Vice President        UNITED OF OMAHA LIFE INSURANCE COMPANY      
By:   Prudential Private Placement Investors,         L.P., as Investment
Advisor      By:   Prudential Private Placement Investors,         Inc., as
General Partner              By:   /s/ Jay S. White         Name:   Jay S.
White        Title:   Senior Vice President   

 

3



--------------------------------------------------------------------------------



 



         

Acknowledged and agreed to as of the
date herein above written:

            AARON’S, INC.
      By:   /s/ Gilbert L. Danielson         Name:   Gilbert L. Danielson       
Title:   Executive Vice President and Chief Financial Officer        AARON
INVESTMENT COMPANY
      By:   /s/ Gilbert L. Danielson         Name:   Gilbert L. Danielson       
Title:   Vice President and Treasurer   

 

4